Citation Nr: 1419839	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-19 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin problem to include hair loss (hereinafter "alopecia areata").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 






INTRODUCTION

The Veteran had active military service from May 1955 to May 1957.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Through his July 2011 Substantive Appeal, the Veteran requested a hearing before a member or members of the Board by live videoconference, which was scheduled for June 2013.  The Veteran did not appear for the scheduled Board hearing and has not provided good cause for not attending; therefore his request is considered withdrawn, and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d) (2013).

In September 2013 and January 2014, the Board, in pertinent part, remanded the claim for service connection for alopecia areata.  Pursuant to the Board's remand instructions, VA sent the Veteran a development letter in September 2013 requesting evidence or the Veteran's authorization to assist in obtaining additional medical evidence.  The Veteran submitted an authorization and consent to release information in October 2013 and the identified private treatment records, dated from January 1994 through August 2010, were obtained and associated with the claims file.  The Veteran was afforded a VA examination in October 2013 to obtain an opinion as to the etiology of the claimed alopecia areata.  Pursuant to the January 2014 Board remand instructions, an addendum opinion was obtained in March 2014 so that VA examiner could consider additional evidence submitted by the Veteran.  As discussed in detail below, the Board finds that the October 2013 VA examination report and March 2014 addendum opinion were thorough and adequate and provide a sound basis on which to decide the claim; therefore, the Board finds that there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA"/VBMS system to insure a total review of the evidence.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed alopecia areata.

2.  The Veteran had an in-service occurrence of hair loss.

3.  The Veteran's alopecia areata first manifested many years after service separation and is not causally or etiologically related to active military service.


CONCLUSION OF LAW

The criteria for service connection for a skin problem to include hair loss (alopecia areata) have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the RO provided notice to the Veteran in December 2009, prior to the initial adjudication of the claim in August 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The December 2009 notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of his claims.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's DD Form 214, VA examination reports and addendum opinions, Congressional correspondence, Decision Review Office (DRO) informal conference report, National Personnel Records Center (NPRC) correspondence, private treatment records, VA treatment records, photographs submitted by the Veteran, and lay statements.

The Veteran's service treatment records and personnel records are unavailable and presumed destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met.

In a March 1977 letter, sent in connection with an original claim for an acquired psychiatric disorder, the Veteran was asked to provide any service treatment records he may have in his possession.  In a March 1977 written statement, the Veteran reported that he was not in possession of any service treatment records.  In a February 1978 reply to a congressional inquiry, the NPRC indicated that the Veteran's medical records were not in their files and may have been fire-related.  Correspondence from the NPRC dated September 1980 indicates that the Veteran's military records were not in their files and informed the Veteran that, if the record was there in 1973, it would have been in the area that suffered the most damage in the fire and may have been destroyed.  The September 1980 correspondence informed the Veteran to complete an attached form and return it to the NPRC.  Correspondence from the NPRC dated May 1981 indicated that a complete record could not be reconstructed.  Correspondence from the NPRC dated July 2009 again informed the Veteran that his military medical record was not in their files and that, if the record was at the NPRC in 1973, it may have been destroyed in the fire.      

In the December 2009 notice letter sent in connection with the current claim, the RO advised the Veteran that it would request service treatment records from the service department.  At that time, the RO also asked the Veteran to provide any service treatment records within his possession and that, because of the possibility that the Veteran's service treatment records were likely fire-related, the RO asked him to complete a NA Form 13055 so that a thorough search for military medical records could be made.  In December 2009, the Veteran returned the form.  In December 2009, the RO requested the Veteran's service treatment records, and the NPRC responded that the Veteran's service treatment records were fire-related and that there were no service treatment records.  The RO made a second request in February 2010; however, the NPRC noted that additional information was needed.  

In a July 2010 letter, the Veteran stated that he understood that his service treatment records were unavailable, but that the RO should make attempts to obtain command/unit and hospital records.  In July 2010, the NPRC responded that morning records failed to locate any entries pertaining to the Veteran.  In July 2010, the RO notified the Veteran that the NPRC was unable to locate the service treatment records and future efforts to locate them would be futile.  The RO noted that the Veteran had ten days to either submit information of the location of the service treatment records or submit any service treatment records in his possession.  A Formal Finding on the Unavailability of Service Treatment Records was made the same month.  At the December 2010 DRO informal conference, the Veteran was informed that his service treatment records were unavailable and indicated to be fire-related as well as that all attempts to get morning reports and any other associated records had been unsuccessful.

In light of the foregoing actions, the Board finds that further efforts to obtain the Veteran's missing service records would be futile.  The Board also finds that VA has fulfilled its duty to notify the Veteran of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159(e).  In this regard, the Board notes that in December 2009 and July 2010 notice letters, the RO informed the Veteran that service treatment records were fire-related, addressed its efforts to obtain the records, and advised the Veteran that he was ultimately responsible for providing the evidence.  The RO considered the claim after attempts to obtain the records were unsuccessful; thus, it was reasonable for the Veteran to know that his claim would be decided on the evidence of record unless he submitted the records unable to be obtained.  

Moreover, even if additional service treatment records were currently located, service connection would not be awarded.  As explained below, the VA examiner who prepared the October 2013 VA examination report and March 2014 addendum opinion accepted the Veteran's account of in-service evaluation for complaints of hair loss and found that the Veteran's currently diagnosed alopecia areata was not causally or etiologically related to active service.  The Veteran has not indicated that he received treatment for hair loss other than the one in-service occurrence noted by the VA examiner; thus, it is unlikely that any additional service treatment records, if obtained, would help substantiate the Veteran's claim.  Further, the Board notes that the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).    

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination in October 2013 and an addendum opinion was obtained in March 2014 (the reports of which have been associated with the claims file).  In an April 2014 informal hearing presentation, through the representative, the Veteran contended that the March 2014 VA addendum opinion was inadequate because the VA examiner's opinion was based on the lack of in-service documentation of hair loss; the VA examiner failed to discuss the fact that the currently diagnosed disorder is objectively in the exact same location as the in-service manifestation of hair loss; and the definitive nature of the unfavorable opinion that was based, in part, on a lack of hair loss in December 1976, even though the VA examiner indicated that alopecia areata is a chronic inflammatory disorder that has a variable course with periods of spontaneous recovery and/or relapse.  

The Board finds the March 2014 addendum opinion is adequate.  First, review of the October 2013 VA examination report and March 2014 addendum opinion indicates that the VA examiner specifically noted the in-service occurrence of three bald spots about the size of a quarter on the rear of the Veteran's head.  Thus, the Veteran's initial contention that the VA examiner's opinion was based on the lack of in-service documentation of hair loss is directly contradicted by the VA examiner's opinions that specifically reference the in-service treatment for hair loss. 

Further, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  While the Veteran has expressed disagreement with the VA examiner's findings and opinion, the Veteran, as a lay person, has not been shown to have the requisite medical knowledge, training, or experience to provide an opinion as to the etiology of the Veteran's currently diagnosed alopecia areata.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Since the Veteran has not provided a specific argument or evidence concerning the professional competence of the VA examiner, the examiner is presumed competent.  See Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged); see also Cox v. Nicholson, 20 Vet. App. 563 (2007) (Board may assume the competence of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

The Board finds the October 2013 VA examination report and March 2014 addendum opinion (which took into account private treatment for alopecia areata in January 1994), together, were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with regard to the etiology of the Veteran's alopecia areata.    

The Veteran did not appear for the June 2013 Board hearing and has not provided good cause for not attending.  The July 2011 hearing request is deemed withdrawn.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection for Alopecia Areata

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Alopecia areata is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran contends that his hair disorder began in active service (during basic training in 1955), that he was informed by a military physician during service that his hair loss was due to a nervous condition, and the hair disorder has continued since service on a frequent basis.  In a December 2009 written statement, the Veteran reported that, during the third week of basic training, he noticed three bald spots about the size of a quarter on the rear of his head; he went to the company dispensary where he was told by a military physician that the bald spots were the result of a nervous condition; and the hair loss eventually stopped and the hair grew back.  The Veteran further stated that he had his first post-service flare up of hair loss in 1965, was treated by Dr. T.M. (a dermatologist), and then had another flare up in 1977.  The Veteran essentially contends that his currently diagnosed alopecia areata was incurred during active service.

The evidence of record demonstrates that the Veteran has currently diagnosed alopecia areata.  See private treatment records dated January 1994 to August 2010; October 2013 VA examination report.

Next, the Board finds that, resolving reasonable doubt in favor of the Veteran, the Veteran experienced an incident of hair loss in service.  As detailed above, the Veteran has consistently reported that, during the third week of basic training, he noticed three bald spots about the size of a quarter on the rear of his head; he went to the company dispensary where he was told by a military physician that the bald spots were a result of a nervous condition that was causing hair loss; and the hair loss eventually stopped and the hair grew.  The Veteran has consistently reported this one in-service occurrence of hair loss.  Hair loss is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  There is no evidence in the record to suggest that the Veteran's account of having three bald spots in-service is not credible.     

However, an in-service instance of hair loss does not mandate that service connection be granted.  Rather, the in-service hair loss must be shown to have caused the current alopecia areata.  Given the above, the remaining question is whether there is evidence of a link between the current alopecia areata and service.  The Board finds that the weight of the competent evidence demonstrates that the current alopecia areata is not related to active service.  

The Veteran has specifically reported that, other than the single instance of hair loss during basic training that was attributed to a "nervous condition" and resolved itself, he did not experience any other instances of hair loss in service.  The Veteran has not attested to any in-service instances of hair loss or that he had hair loss at the time of service separation or shortly after service separation (reporting the first post-service "flare up" of hair loss occurring in 1965 - eight years after service separation).  Further a December 1976 private treatment record notes that the Veteran's skin, head, neck, face, and scalp were found to be clinically normal.  On an associated report of medical history, the Veteran denied any history of skin diseases and did not report a hair loss condition.  

Private treatment records dated from January 1994 to August 2010 note that the Veteran received treatment for alopecia areata but do not connect the Veteran's diagnosed alopecia areata to service, other than reporting the Veteran's lay statements that his condition began during active service.  The Board finds the Veteran's lay statements that his currently diagnosed alopecia areata was directly incurred during active service to be outweighed by the other, more probative, evidence of record.  

At the October 2013 VA examination, the Veteran reported that, while on active duty in the military in May 1955, he developed hair loss in the fourth week of basic training and had three bald spots about the size of a silver dollar on his scalp.  The Veteran reported that he was seen for medical care and was told by the doctor that the hair loss was due to his nerves.  The Veteran reported he was advised to relax and that, after doing this, the three bald spots regrew in time.  The Veteran reported no further complaints or treatment for bald spots in service.  The Veteran reported that he had a flare-up of hair loss again in 1966 for which he saw a dermatologist who diagnosed alopecia areata and was treated with a salve that improved his skin and hair condition and had hair regrowth in the scalp.  The Veteran reported periodic flare-ups of alopecia areata.  The October 2013 VA examiner's opinion was based on the inaccurate factual premise that the Veteran was first diagnosed with alopecia area in November 2007, rather than January 1994 as reflected in the private treatment records submitted by the Veteran.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  In January 2014, the Board remanded the claim for an addendum opinion.

In a March 2014 addendum opinion, the VA examiner reiterated the same factual history provided above and specifically noted the January 1994 private treatment record indicating a diagnosis of alopecia areata.  The VA examiner opined that the Veteran's alopecia areata is less likely than not incurred in or caused by military service because there is no nexus by which to link the two conditions.  The VA examiner noted that the Veteran had complaints of three patchy areas of hair loss on the scalp that were evaluated during military service and had spontaneously resolved before service separation.  The VA examiner indicated that there are many possible etiologies for hair loss besides alopecia areata, and noted that the Veteran's complaints of in-service hair loss were non-specific in nature.  The VA examiner noted that there were no complaints of any hair loss condition until 1965, when the Veteran reported he was treated for the same hair loss condition as during military service and had recurrent episodes that required ongoing treatment.  The VA examiner noted that the evidence of record showed no complaints or findings of any skin condition on physical examination in 1976 and nothing is found in the evidence of record regarding any alopecia areata condition for more than 35 years after service separation, with the earliest diagnosis of alopecia areata found in 1994. 

The VA examiner opined that it is thus less likely that the Veteran's three patchy areas of hair loss on the scalp found during military service were caused by or related to the condition of alopecia areata diagnosed many years after service because there was no chronicity of complaints or care found in the evidence of record for any hair loss condition since military discharge.  The VA examiner noted that alopecia areata is a chronic inflammatory disorder that causes hair loss without scarring, is characterized by patches of hair loss on the scalp, and has a variable course with periods of spontaneous recovery and/or relapse.  The VA examiner noted that there are various causes of alopecia areata, including autoimmunity, genetics, infections, drugs, and vaccinations and there is also an association found between alopecia areata and thyroid autoimmunity, vitiligo (condition that causes depigmentation of parts of the skin), and atopic disorders.  The VA examiner opined that, although stress is a known contributor to many different diseases, the weight of the medical literature does not support any causal relationship between stress and the later development of alopecia areata.  The VA examiner concluded that the weight of the evidence does not support that the Veteran's alopecia areata was caused by or related to any complaints of hair loss or findings of hair loss during military service.

As noted above, the VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physician evaluation.  The VA examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the alopecia areata and had sufficient facts and data on which to base the conclusion, including identification of the other potential non-service-related etiologies of the current alopecia areata.  The March 2014 addendum opinion stated the bases supporting the opinion that the Veteran's alopecia areata was not related to active service.  The Board finds the October 2013 VA examination and March 2014 addendum opinion to be highly probative.

Further, while the Veteran has consistently contended, throughout the course of this appeal and in statements to health care providers, that his currently diagnosed alopecia areata was directly incurred in service, the Board does not find that the Veteran is competent to provide evidence of an etiological nexus between his in-service incident of hair loss and the current alopecia areata.  Kahana, 24 Vet. App. at 433 n. 4.  The question of causation of a skin and hair loss disorder, such as alopecia areata, involves knowledge of multiple other causes of hair loss so as to eliminate other etiologies and differentiate hair loss symptoms from non-service-related etiologies, such as thyroid autoimmunity, vitiligo, and atopic disorders as identified by the VA examiner in the March 2014 addendum opinion.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's alopecia areata was not incurred in or otherwise caused by active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.








ORDER

Service connection for a skin problem to include hair loss (alopecia areata) is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


